Citation Nr: 0902683	
Decision Date: 01/26/09    Archive Date: 02/09/09

DOCKET NO.  04-15 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by muscle twitching, to include as due to 
undiagnosed illness.

2.  Entitlement to service connection for a disability 
manifested by abdominal pain, to include as due to 
undiagnosed illness.

3.  Entitlement to service connection for a disability 
manifested by tingling in the extremities, to include as due 
to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel

INTRODUCTION

The veteran served on active duty from July 1986 to January 
1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the 
Regional Office (RO) that denied service connection for 
disabilities manifested by muscle twitching, abdominal pain 
and tingling in the extremities, all to include as due to 
undiagnosed illness.  This case was previously before the 
Board in February 2007, at which time it was remanded for 
additional development of the record.  The case is again 
before the Board for appellate consideration.

The Board notes that the veteran's claims for service 
connection for disabilities manifested by joint pain and 
chemical sensitivity, to include as due to undiagnosed 
illness, as well as a claim for service connection for post-
traumatic stress disorder were adjudicated in the Board's 
February 2007 determination and, accordingly, this decision 
is limited to the issues set forth on the preceding page.


FINDINGS OF FACT

1.  The veteran had service in the Southwest Asia theater of 
operations during the Persian Gulf War.  

2.  The veteran does not have objective manifestations of a 
disability manifested by muscle twitching that is associated 
with his service.

3.  The preponderance of the evidence of record fails to 
establish that the veteran has a disability manifested by 
abdominal pain associated with his service.

4.  The veteran does not have objective manifestations of a 
disability manifested by tingling in the extremities that is 
associated with service.


CONCLUSIONS OF LAW

1.  A disability manifested by muscle twitching was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2008).

2.  A disability manifested by abdominal pain was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2008).

3.  A disability manifested by tingling in the extremities 
was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2008).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  VCAA notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  However, insufficiency in the timing or 
content of VCAA notice is harmless if the errors are not 
prejudicial to the claimant.  Conway v. Principi, 353 F.3d 
1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed 
under a prejudicial error rule); see also Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In a February 2007 letter, the RO provided notice to the 
veteran regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the veteran and 
what information and evidence will be obtained by VA.  This 
letter also advised the veteran of how the VA determines a 
disability rating and assigns an effective date.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment records, post service medical records, and a VA 
examination report.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran has been provided with 
a meaningful opportunity to participate in the claims process 
and has done so.  In this regard, he submitted medical 
evidence and medical release forms, as well as written 
statements regarding his claims.  Any error in the sequence 
of events or content of the notice is not shown to have 
affected the essential fairness of the adjudication or to 
cause injury to the claimant.  Therefore, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Sanders, supra; Conway, supra; Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).




Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.317, a Persian Gulf veteran who exhibits 
objective indications of a qualifying chronic disability may 
be service-connected, provided that such disability became 
manifest either during active military, naval, or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2011, and by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  A "qualifying chronic 
disability" has been defined to mean a chronic disability 
resulting from any of the following (or any combination of 
the following):  (1) an undiagnosed illness; (2) medically 
unexplained chronic multisymptom illnesses that are defined 
by a cluster of signs or symptoms (specifically chronic 
fatigue syndrome, fibromyalgia, irritable bowel syndrome, or 
any other illness the Secretary determines meets the criteria 
of a medically unexplained chronic multisymptom illnesses); 
or (3) any diagnosed illness that the Secretary determines 
warrants a presumption of service connection.  38 C.F.R. § 
3.317(a)(2)(i).

The term "medically unexplained chronic multisymptom 
illness" means a diagnosed illness without conclusive 
pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities.  38 C.F.R. § 3.317(a)(2)(ii) (2008). Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
Id.  "Objective indications of chronic disability" include 
both "signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).  Disabilities that have existed for 6 
months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period 
will be considered chronic.  38 C.F.R. § 3.317(a)(4).  The 6-
month period of chronicity is measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  Id.

Compensation shall not be paid under 38 C.F.R. § 3.317: (1) 
if there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or (2) if there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or event that occurred between the veteran's most 
recent departure from active duty in the Southwest Asia 
theater of operations during the Persian Gulf War and the 
onset of the illness; or (3) if there is affirmative evidence 
that the illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.  38 C.F.R. 
§ 3.317(c).

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or re-examination and a claimant, without good cause, fails 
to report for such examination, or reexamination, action 
shall be taken in accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  
38 C.F.R. § 3.655(a) (2008).  When a claimant fails to report 
for an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655(b) (2008).  

The Board notes that pursuant to its February 2007 remand, 
the veteran was scheduled for an examination to ascertain the 
existence and etiology of any current disabilities manifested 
by muscle twitching, abdominal pain or tingling in the 
extremities.  A VA examination was scheduled for June 2007, 
but was rescheduled after the veteran contacted the VA to 
report he would be unable to make it due health concerns 
involving his mother.  The examination was then rescheduled 
in August 2008 pursuant to this request.  The veteran failed 
to report for this examination, and there has been no 
information or evidence submitted establishing good cause for 
his failure to do so.  In Wood v. Derwinski, 1 Vet. App 190 
(1991), the Court noted that "[t]he duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  In this case, the veteran has failed to 
report for a VA examination that might have assisted him in 
establishing his claim.  See 38 C.F.R. § 3.655.  Accordingly, 
this decision is based on the evidence currently of record.

The evidence establishes that the veteran served in the 
Persian Gulf during the requisite time period.  He argues 
that he has disabilities manifested by muscle twitching, 
abdominal pain and tingling in the extremities, all to 
include as being due to undiagnosed illness.  

A.  Muscle twitching

The evidence supporting the veteran's claim includes his 
statements and some post-service medical findings.  The Board 
notes that when he was examined by the VA in September 2002, 
the veteran complained of occasional muscle twitching in his 
eyelids and left shoulder.  The diagnosis was muscle 
twitching.

The evidence against the veteran's claim includes the service 
treatment records and the report of VA examination in 
September 2002.  The service treatment records are negative 
for complaints or findings pertaining to muscle twitching.  
No pertinent abnormalities were present on the discharge 
examination in January 1992.  On the September 2002 
examination, he had full range of motion of his left 
shoulder, but some discomfort on internal rotation and mild 
tenderness over the left shoulder cuff diagnosed as mild 
tendinitis.  The examiner noted that muscle twitching was not 
a pathological entity and did not represent the presence of 
disease unless associated with other abnormalities that were 
not present.  The examiner stated that there were no signs, 
symptoms, or physical findings to relate any of the veteran's 
complaints to Gulf War syndrome.

As noted above, the veteran did not report for a VA 
examination scheduled to determine whether there are 
objective signs and symptoms of a chronic disability 
manifested by muscle twitching.  Thus, as no objective 
findings of muscle twitching were noted on the September 2002 
examination or in other medical evidence of record, service 
connection for a disability manifested by muscle twitching to 
include as due to an undiagnosed illness must be denied. 

B.  Abdominal pain

The evidence supporting the veteran's claim includes the 
service treatment records and post-service medical evidence.  
The service treatment records disclose that the veteran was 
seen in February 1988 and May 1989 for complaints involving 
gastroenteritis and viral syndrome.  

The veteran was seen in a private facility for a health 
maintenance visit in March 2002.  He described an occasional 
twinge of crampy pain under the left rib cage, and in the 
left lower quadrant.  Following the VA examination in 
September 2002, the pertinent diagnosis was abdominal pain 
with transient symptoms.  

The evidence against the veteran's claim includes the service 
treatment records and the post-service medical evidence of 
record.  While the Board acknowledges that the service 
treatment records confirm that the veteran was seen during 
service for gastroenteritis, the fact remains that no 
abnormalities were documented on the separation examination 
in January 1992.  In addition, when he was treated at a 
private clinic in March 2002, an examination of the abdomen 
showed that it was soft and non-tender.  There were no masses 
or rebound.  There was no diagnosis of any gastrointestinal 
abnormality.

When examined by the VA in September 2002, the examiner noted 
that he reviewed the claims folder.  An examination revealed 
that the abdomen was essentially normal.  The liver, spleen 
and kidneys were not palpable, and there were no abdominal 
masses.  There were normal peristaltic sounds, and no 
tenderness was noted.  The examiner noted that the veteran's 
abdominal pain with transient symptoms that he had 
experienced did not appear to be related to any specific 
pathology of the abdomen.  The examiner stated that there 
were no signs, symptoms, or physical findings to relate any 
of the veteran's complaints to Gulf War syndrome.

While the Board acknowledges that the veteran was treated in 
service for gastroenteritis, the fact remains that his 
complaints were acute and transitory and resolved without 
residual disability.  No gastrointestinal disability has been 
documented following service.

As noted above, the veteran did not report for a VA 
examination scheduled to determine whether there are 
objective signs and symptoms of a chronic disability 
manifested by abdominal pain.  In the absence of evidence of 
a current diagnosed gastrointestinal disability, or objective 
indicators of a chronic disability manifested by abdominal 
pain, service connection for the abdominal pain, to include 
as due to an undiagnosed illness, must be denied.

C.  Tingling in the extremities

The evidence supporting the veteran's claim includes the 
veteran's statements and some of the medical evidence.  
Following the September 2002 VA examination, the pertinent 
diagnosis was tingling in the extremities.  

The evidence against the veteran's claim includes the service 
treatment records and the post-service medical records.  In 
this regard, the Board points out that the service treatment 
records are negative for complaints or findings of tingling 
of the extremities.  A neurological evaluation on the 
separation examination in January 1992 was normal.  
Similarly, when seen at a private facility in March 1992, 
there was no indication of any neurological problems, 
including tingling of the extremities.  Private medical 
records from 2000 noted complaints of radiating back pain 
down the legs, but the records were absent for complaints of 
tingling in the extremities.

The veteran did not report tingling of the extremities when 
examined by the VA in September 2002.  The diagnosis was that 
tingling in the extremities was not a pathological sign and 
that it was frequently associated with neurovascular 
instability secondary to anxiety.  The examiner stated that 
there were no signs, symptoms, or physical findings to relate 
any of the veteran's complaints to Gulf War syndrome.

As noted above, the veteran did not report for a VA 
examination scheduled to determine whether there are 
objective signs and symptoms of a chronic disability 
manifested by tingling of the extremities.  Thus, as no 
objective findings of tingling in the extremities were noted 
on the September 2002 examination or in other medical 
evidence of record, service connection for a disability 
manifested by tingling in the extremities, to include as due 
to an undiagnosed illness, must be denied.

In summary, the Board concludes that the medical findings on 
examination are of greater probative value than the veteran's 
allegations regarding the etiology of his claimed 
disabilities.  Since the veteran is not a medical expert, he 
is not competent to express an authoritative opinion 
regarding either his medical condition or any questions 
regarding medical causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The Board finds, accordingly, that 
the preponderance of the evidence is against the claims for 
service connection for muscle twitching, abdominal pain and 
tingling in the extremities, all to include as due to 
undiagnosed illness.  




ORDER

Service connection for muscle twitching, to include as due to 
undiagnosed illness, is denied.

Service connection for abdominal pain, to include as due to 
undiagnosed illness, is denied.

Service connection for tingling in the extremities, to 
include as due to undiagnosed illness, is denied.


____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


